Biles, J.,
concurring in part and dissenting in part: I write separately to concur and dissent regarding two concerns: (1) what I see as the majority’s expansion of the corpus delicti rule; and (2) our court’s decision not to apply a harmless error analysis when there is an alternative means error.

Corpus Delicti Rule

First, on the corpus defied issue, my reading of our caselaw is that this court has not previously adopted or applied the so-called *413“trustworthiness” standard embraced today by the majority to affirm Dem’s conviction regarding C.D. But we can, and should, affirm Dem’s conviction using the multiple crimes exception to the formal corpus delicti rule applied in State v. Long, 189 Kan. 273, 276, 369 P.2d 247 (1962), because this is more than a difference in semantics. The multiple crimes path makes it unnecessary to consider whether the majority’s trustworthiness standard raises due process concerns by applying a new judicial rule to affirm this conviction. See People v. LaRosa, 2013 CO 2, ¶ 45, 293 P.3d 567 (2013) (application of newly adopted trustworthiness standard to the defendant’s case on appeal would violate due process).
Admittedly, as the majority opinion notes, this court’s earliest caselaw does not clearly articulate how to treat extrajudicial confessions or admissions. But our modern caselaw unequivocally does adopt the traditional requirement that “[t]he State’s prima facie showing of corpus delicti must be made independently of admissions or confessions of a defendant.” State v. Dang, 267 Kan. 198, 208, 978 P.2d 277 (1999) (citing State v. Pyle, 216 Kan. 423, 432, 532 P.2d 1309 [1975]); see also, e.g., Waddell, 255 Kan. at 432-33 (“A conviction will be upheld if tangible corpus delicti evidence is proved outside that of the confession.”); Bradford, 254 Kan. at 139 (adopting analysis that “evidence independent of appellant’s confession was required to show that his victim had been kidnapped”); Grissom, 251 Kan. at 880 (corpus delicti “’must be established independently of admissions or confessions of the defendant’ ”); State v. Brown, 236 Kan. 800, 804, 696 P.2d 954 (1985) (corpus delicti for child abuse established by “sordid circumstantial evidence showing excessive neglect and abuse of the victim”); State v. Higdon, 224 Kan. 720, 723, 585 P.2d 1048 (1978) (holding “evidence/independent of the appellant’s confession, established the Corpus delicti of the crime of rape”); Pyle, 216 Kan. at 432 (“’The elements [of tire corpus delicti of murder] must be established independently of admissions or confessions of the defendant....’”).
Using that rubric, this court’s decision in Long provides an established exception to the formal corpus delicti rule that is applicable in Dern’s cases. As mentioned by the majority, tire Long court faced a corpus delicti issue involving a kidnapping that was closely *414associated with a first-degree murder charge. While there was additional evidence of the murder, the only evidence of the kidnapping was the defendants extrajudicial confession. This court held that the independent evidence of the murder, i.e., the location and condition of the victim’s body, was sufficient to corroborate the defendant’s confession to both crimes. Long, 189 Kan. at 274-76.
The Long court’s analysis embodies what has been recognized elsewhere as an exception to the formal corpus delicti rule. See, e.g., State v. Morgan, 204 Ariz. 166, 172-73, 61 P.3d 460 (Ct. App. 2002) (evidence established commission of several sexual crimes closely related to sexual conduct, although evidence did not show one particular incident absent confession); Willoughby v. State, 552 N.E.2d 462, 467 (Ind. 1990) (temporal relationship between the offenses sufficiently proximate that introduction of extrajudicial confession did not violate policies supporting corpus delicti rule); Miller v. State, 457 S.W.3d 919, 927 (Tex. Crim. 2015) (when the temporal relationship between the offenses is sufficiently proximate, introduction of the extrajudicial confession does not violate policies underlying the corpus delicti rule).
As it relates to Dern, Long demonstrates that the facts proving multiple crimes occurred as part of the same course of conduct or transaction can satisfy the formal corpus delicti rule. In other words, Dern simultaneously confessed to the crimes against F.D. and C.D., and those crimes are so closely related that they are part of the same course of conduct. Under those circumstances, F.D.’s statements sufficiently establish the corpus delicti for the crimes against both her and C.D. To hold otherwise would require an unrealistic parsing of words from the same confessions deemed admissible as to the charges involving F.D. and any concerns that the statements Dem made about C.D. were untrue are eliminated.
I want to be clear that I do not reach this view because I want to champion the formal corpus delicti míe. I agree many of the criticisms outlined in the majority’s decision to the formal rule have merit. But for me, there is an inescapable due process concern in the approach the majority takes because application of the formal rule for many years by this court should prevent us from applying a trustworthiness rule now to affirm Dem’s conviction on this *415count—even if it is a better rule going forward. See LaRosa, 2013 CO 2, ¶ 45. Using the multiple crimes exception applied in Long does not raise the same due process issue.

Alternative Means

Second, as to the alternative means issue, I believe the error in the aggravated criminal sodomy instruction was harmless. Although this is a view I have not embraced in earlier cases, I have come around to accept Justice Moritz’ analysis that an alternative means error may be harmless if no evidence was presented about one means—so long as sufficient evidence was presented of another. See State v. Brown, 295 Kan. 181, 227, 284 P.3d 977 (2012) (Moritz, J., concurring).
In Dern’s case, there was at least some evidence as to each of tire three alternative means that constituted aggravated criminal sodomy, except for the jury instruction about sexual intercourse with an animal. But no one can reasonably argue there was the slightest possibility of jury confusion under these circumstances as to this particular alternative mean for committing aggravated criminal sodomy. This makes reversal unjust, as explained by Justice Moritz in her concurrence. See also Mott, Alternative Means Jurisprudence in Kansas: Why Wright is Wrong, 62 U. Kan. L. Rev. 53, 90-91 (2013).
To be sure, the inclusion of irrelevant “means” in a jury instruction (such as animal intercourse in this child sex case) is a senseless and bewildering error. But automatic reversal is equally nonsensical. Adoption of a harmless error test for these situations would ensure justice is done.
In this case, the State did not present a harmless error argument and that is understandable given our prior holdings on this issue to die contrary. But perhaps the day will come when we have an opportunity to revisit our alternative means jurisprudence.
[[Image here]]